Title: From Thomas Jefferson to Jones & Howell, 4 September 1804
From: Jefferson, Thomas
To: Howell, Jones &


               
                  
                     Gentlemen
                  
                  Monticello Sep. 4. 04.
               
               I some time ago made enquiry of you whether iron sheets of the dimensions therein stated could be obtained, and you informed me there would be no difficulty. I have now to desire you to send me an hundred sheets 11. f. 8 I. long & 16. I. broad. they must be clear of cracks, as they are for the gutturs of a roof. forward them as usual to Gibson & Jefferson of Richmond. I salute you with friendship & respect.
               
                  
                     Th: Jefferson
                  
               
            